Citation Nr: 1126282	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1986 to November 1986 as well as during other periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army National Guard as well as the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Columbia, South Carolina.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he should be granted service connection for a low back  disorder as well as right and left foot disorders claimed as fallen arches.  Specifically, he claims that his disorders are due to injuries that occurred while on ACDUTRA.  As noted above, the Veteran served during periods of ACDUTRA and INACDUTRA as a member of the National Guard and Reserve.  

Regarding all of the claims, in the event that any of his disorders began during a period of ACDUTRA rather than active service, his periods of ACDUTRA should be verified.  It is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131.  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on a period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA. See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the National Guard or Reserve, including on ACDUTRA and INACDUTRA.

To this end, the Board observes that the RO sent one request for records to the National Guard unit, two requests to the Department of Defense and one request to the Department of the Army Joint Force component before receiving a response containing medical records, in May 2009 from the Department of the Army.  Further, the RO determined that the Veteran had a reserve obligation through June 1994, but the medical records that were sent by the Department of the Army only applied to the Veteran's period of ACDUTRA shown on his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), from July 1986 to November 1986.  Therefore, there may be more medical records that are relevant that were not sent by the Department of the Army.  A review of the letters sent by the RO indicates that the RO only listed the dates on the Veteran's DD Form 214 and did not include dates the Veteran served in the Army Reserve, from March 1988 to November 1988, nor did the requests reflect that the Veteran may have had a Reserve obligation until June 1994. 

Additionally, even though the RO's request attempted to verify the specific dates of ACDUTRA and INACDUTRA, the Department of the Army responded with treatment records only and did not verify dates of ACDUTRA or INACDUTRA.  As it is VA's responsibility to request those records until a negative response is received, further attempts to obtain specific date information as well as medical records through the end of the Veteran's reserve obligation, should be made.  38 C.F.R. §  3.159.

Further, a follow up notice letter should be sent to the Veteran indicating the steps that have been taken to obtain the specific dates of ACDUTRA and INACDUTRA,  and that the Veteran should send any copies of date verification, such as orders or personnel records, he may have in his possession. 

Regarding the claims for right and left foot disorders, service treatment records indicate diagnoses of fallen arches for two weeks in July 1986, during the time of the Veteran's period of ACDUTRA noted above.  Moreover, the Veteran reports current bilateral foot symptomatology.  He has asserted that wearing heavy boots and driving long distances as part of a convoy contributed to his long-standing fallen arches disorder.  His DD Form 214 confirms that he served in the motor transport unit.  

Thus, while the Board finds the Veteran's statements are an indication that his current right and left foot symptomatology may be a disorder associated with his service, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the competent statements of a right and left foot pain, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether any right or left foot disorder is causally related to active service.

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify the Veteran, in writing, of VA's attempts to obtain dates of his ACDUTRA and INACDUTRA and request that he send copies of any personnel orders he may have in his possession containing specific drill dates and duty status.  Any negative response should be recorded in the file.

2.  The RO/AMC must determine the exact circumstances and dates of the Veteran's service in the National Guard and Reserve and request any outstanding service treatment records.  Any negative response should be recorded in the file. 

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any right or left foot disorder found on examination.  The claims file including a copy of this Remand must be made available to, and be reviewed by, the examiner.  

The examiner is directed to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right or left foot disorder is related to service.  

In doing so, the examiner must acknowledge the Veteran's report as to onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

